DETAILED ACTION
This action is responsive to the Amendment filed on 12/15/2021. Claims 1-6, 8-13, 15-22 are pending in the case. Claims 7 and 14 are canceled. Claims 21-22 are new. Claims 1, 8, and 15 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 12/15/2021 (hereinafter Response), Applicant amended Claims 1, 4-6, 8, 11-13, 15, and 18-20; cancelled Claims 7 and 14; added Claims 21-22; amended the Drawings; and argued against all objections and rejections previously set forth in the Office Action dated 09/21/2021.
Applicant's amendment to the drawings is acknowledged.
Applicant’s amendment to the claims to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the drawing, the objection to the drawing is respectfully withdrawn.
In response to Applicant's amendment to claim(s) 1, 8, and 15, the previous objection(s) to the claim(s) are respectfully withdrawn.
In response to Applicant's amendment to cure the 35 U.S.C. § 101 rejection(s) of claim(s) 1-6, 8-13, 15-20, the arguments are persuasive, and the 35 U.S.C. § 101 rejection(s) of the claim(s) is respectfully withdrawn.
In response to Applicant's argument against the rejection under 35 USC 102(a)(1) of at least claim 1 as anticipated by “de la Rubia” [ADLR as referred to in the Office action] (see Response, starting page 10), Examiner respectfully disagrees in part.
ADLR teaches providing a plurality of machine learning (ML) models to predict ethics ratings for digital content for specific locales (see e.g. FIG 3 which is the broad method for training classifiers with jurisdiction-specific corpuses which includes a manual review step for a specific piece of content; see e.g. FIG 7 showing the various classifiers; see also FIG 8 which includes step 532 to regenerate or recalibrate the classifiers; FIG 12 which uses the jurisdictional classifiers to classify a document in multiple jurisdictions and includes a manual review step 700)
ADLR teaches providing a set of review ethics ratings for the digital content for locales in the first set of locales to an expert user, the set of review ethics ratings being displayed in a user interface (e.g. in FIG 21, which is a “review” interface) having user input elements; see also [0050] the review station 108 can generate a user interface to allow for the manual review of content that has been classified as potentially objectionable by the server 104; [0091] content is manually reviewed at review station 108, having been routed to particular operators based on jurisdiction; see also [0186] content is flagged for manual review)
ADLR teaches receiving user input to …user input elements … to provide a set of user-selected ethics ratings (see e.g. [0092] After the content has been reviewed, the operator can mark the content as not objectionable, objectionable in particular jurisdictions, or objectionable in all jurisdictions)
ADLR teaches providing the set of user-selected ethics ratings as training data to train one or more ML models in the plurality of ML models ([0093] did the operator mark content objectionable? If so, then content is flagged as objectionable; [0186] after manual review, [0187] content can be flagged for use in retraining the base classifier)
The only clear deficiency in ADLR is the review user interface itself (e.g. FIG 21, [0231] exemplary user interface for review station 108) which includes (see ADLR [0233]) the jurisdiction list in which the content 970 is being reviewed and checkboxes 1036a, each review ethics rating being associated with a first user input element and a second user input element within the user interface, the first user input element configured to receive user input representative of a user-selected ethics rating for a respective review ethics rating and the second user input element configured to receive user input representative of whether a user-selected ethics rating is provided for a respective review ethics rating as required in claim 1.
This deficiency may be cured by MAHYER et al. (US 10,671,854 B1, filed 09 April 2018), previously cited for dependent claim 6. 
It is noted that Applicant does not address the teachings of MAHYER in any fashion other than to state (see Response page 12) Mahyer is not asserted as curing, nor does Mahyer cure the above-discussed deficiencies of de la Rubia in view of claims 1, 8, and 15.
MAHYER states (col 8 line 59-63) the remote server may output the predicted content rating to one or more users, and feedback indicative of the accuracy of the predicted 65 content rating may be used to improve accuracy of future predictions generated by the machine learning model. MAHYER then describes the user interface to be used for review (col 8 line 66 to col 9 line 7) For example, a manual operator may review one or more of the predicted content ratings and may determine whether the predicted content rating is accurate or should be adjusted. Based at least in part on signals from user feedback ( e.g., modifications to or approval of predicted content ratings, etc.), the machine learning model may be continuously trained or updated, so as to improve accuracy for subsequent predictions. Examiner interprets “approval, is accurate” as the second field (thus no adjustment needs to be made) and “modifications” as the first field (not accurate, so a user-provided rating is made instead).
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eduardo Ariiio de la Rubia (Pub. No.: US 2016/0162576 A1, hereinafter ADLR) in view of Hooman Mahyar et al. (Patent No.: US 10,671,854 B1, hereinafter MAHYAR).
Regarding claim 1, ADLR teaches the computer-implemented method for providing a plurality of machine learning (ML) models to predict ethics ratings for digital content for specific locales (e.g. determine if content appropriate for the location; see e.g. FIG 3 which is the broad method for training classifiers with jurisdiction-specific corpuses which includes a manual review step for a specific piece of content; see e.g. FIG 7 showing the various classifiers; see also FIG 8 which includes step 532 to regenerate or recalibrate the classifiers; FIG 12 which uses the jurisdictional classifiers to classify a document in multiple jurisdictions and includes a manual review step 700 to the method being executed by one or more processors ([0219] FIG. 18 illustrates an exemplary method 910 of classifying new content for multiple jurisdictions performed by some embodiments of the system 100… method includes operations that are performed by a processor (such as the processing device 220, shown in FIG. 2); note FIG 18 proceeds to FIG 19 for detailed processing, then FIG 20 to allow for manual review, with FIG 21 as an example interface; note alternatively [0077] FIG. 3 an exemplary method 270 of operating the system 100 to classify and filter content which includes training classifiers, using a classifier to classify content, and manual review of classifications) and comprising:
receiving first digital content and a first set of locales (in FIG 21, which is a “review” interface; there is shown content and set of locales; thus the method must have received these in order for the elements to be displayed);
providing a set of review ethics ratings ([0231] FIG 21 illustrates an exemplary user interface 1030 of the review station 108 [0232] content display panel 1032 operates to display the content 970 so that a human operator can review it [0233] jurisdiction list 1034 includes checkboxes 1036a, 1036b, and 1036c that are operable to indicate that the content is objectionable in the associated jurisdiction; made by a preliminarily-trained set of classifiers [0078-0079] note that this is commensurate with the disclosure as originally filed [0056] As shown in FIG. 4, in some implementations, the digital content review page also displays system ratings of the digital content for each of a plurality of locales …system ratings for the digital content are automated ratings generated by the ML model(s) of the ECE platform) for the digital content for locales in the first set of locales to an expert user, the set of review ethics ratings being displayed in a user interface (e.g. FIG 21 shows review user interface having some user input elements; see also [0050] the review station 108 can generate a user interface to allow for the manual review of content that has been classified as potentially objectionable by the server 104; [0091] content is manually reviewed at review station 108, having been routed to particular operators based on jurisdiction; see also [0186] content is flagged for manual review), each review ethics rating being associated withinput elementwithin the user interface
receiving user input to oneuser input elementsto provide a set of user-selected ethics ratings ( see e.g. [0092] After the content has been reviewed, the operator can mark the content as not objectionable, objectionable in particular jurisdictions, or objectionable in all jurisdictions);
providing the set of user-selected ethics ratings as training data to train one or more ML models in the plurality of ML models ([0093] did the operator mark content objectionable? If so, then content is flagged as objectionable; [0186] after manual review, [0187] content can be flagged for use in retraining the base classifier);
{after a first review process on first document and first set of locales, perform the same review process on a second piece of content with a second set of locales using similar steps}
receiving a second digital content and a second set of locales ([0219] method 910 receives data 912 representing new content and relevant jurisdictions);
generating a set of ethics ratings ([0219] classifies the new content to generate data 918 representing jurisdictions where the content is objectionable [0222] If the content is classified as objectionable in any of the jurisdictions, it may be flagged for evaluation using the detailed classifiers (FIG 19) [0223] generate data 936 representing jurisdictions where the content is objectionable;) by processing the second digital content through the plurality of ML models ([0220] At operation 916, the appropriate base classifiers are [applied] to the content; [0224] At operation 934, the appropriate detailed classifiers are applied to the content and the features extracted from the content. The detailed classifiers provide classification based upon the extracted feature vector space; each classifier is an example of a machine learning model under BRI of the claim element), each ML model in the plurality of ML models being specific to a locale of the second set of locales ([0220] The appropriate base classifiers each ethics rating in the set of ethics ratings being specific to a locale of the second set of locales ([0219] data 918 representing jurisdictions where the content is objectionable; [0225] results of operation 934 is data 963 representing a list of jurisdictions in which the content has been classified by detailed classifiers as objectionable. Based upon this classification, metadata associated with the content may be marked as objectionable and the content may be unavailable until is reviewed by human reviewer); and
providing the set of ethics ratings for the digital content for the selected locales to a user ([0231] FIG 21 illustrates an exemplary user interface 1030 of the review station 108 [0232] content display panel 1032 operates to display the content 970 so that a human operator can review it [0233] jurisdiction list 1034 includes checkboxes 1036a, 1036b, and 1036c that are operable to indicate that the content is objectionable in the associated jurisdiction).
The only clear deficiency in ADLR is the review user interface itself (e.g. FIG 21, [0231] exemplary user interface for review station 108) which includes (see ADLR [0233]) the jurisdiction list in which the content 970 is being reviewed and checkboxes 1036a, 1036b, and 1036c that are operable to indicate that the content is objectionable in the associated jurisdiction). The user interface is not described as each review ethics rating being associated with a first user input element and a second user input element within the user interface, the first user input element configured to receive user input representative of a user-selected ethics rating for a respective review ethics rating and the second user input element configured to receive user input representative of whether a user-selected ethics rating is provided for a respective review ethics rating as required in claim 1. Thus, while the reviewer’s input may be used for retraining, nonetheless, ADLR may not be relied upon to explicit teach receiving user input to one or more first user input elements and one or more second user input elements to provide a set of user-selected ethics ratings.

MAYHER may be relied upon to teach a user interface for manual review of at least one ethics rating for a particular piece of content, thus teaching a user interface with each review ethics rating being associated with a first user input element and a second user input element within the user interface, the first user input element configured to receive user input representative of a user-selected ethics rating for a respective review ethics rating and the second user input element configured to receive user input representative of whether a user-selected ethics rating is provided for a respective review ethics rating and receiving user input to one or more first user input elements and one or more second user input elements to provide a set of user-selected ethics ratings to be used for retraining at least one machine learning model as follows:MAHYER states (col 8 line 59-63) the remote server may output the predicted content rating to one or more users, and feedback indicative of the accuracy of the predicted 65 content rating may be used to improve accuracy of future predictions generated by the machine learning model. MAHYER then describes the user interface to be used for manual review (col 8 line 66 to col 9 line 7) For example, a manual operator may review one or more of the predicted content ratings and may determine whether the predicted content rating is accurate or should be adjusted. Based at least in part on signals from user feedback ( e.g., modifications to or approval of predicted content ratings, etc.), the machine learning model may be continuously trained or updated, so as to improve accuracy for subsequent predictions. Examiner interprets “approval, is accurate” as the second field (thus no adjustment has been made) and “modification” as the first field (not accurate, so a user-provided rating is made instead), where providing such data entry elements within a user interface is well understood 

Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ADLR and MAHYAR before them, to have combined ADLR (using machine models to determine if content is objectionable for multiple jurisdictions) and MAHYAR (using machine models to determine content rating (e.g. mature, offensive, appropriate for all audiences) for multiple jurisdictions and receiving user feedback) by using the feedback technique applied to the ethical ratings and arrived at the claimed invention, motivated by the desire to improve accuracy of future predictions generated by the machine learning model as taught by MAHYAR, the results of the combination being clearly predictable.
Regarding dependent claim 2, incorporating the rejection of claim 1, ADLR further teaches wherein each ML model in the plurality of ML models is provided as a neural network ([0078] one or more classifiers are trained with one or more jurisdiction-specific corpuses…example technologies for classification include neural networks).
Regarding dependent claim 3, incorporating the rejection of claim 1, ADLR further teaches wherein each ML model is specific to a type of the digital content ( [0074] system 100 can classify content into one or more classes and subclasses. For example, the system 100 might classify content into a superordinate classification of medical or nonmedical, and then classify content in the medical classification into a subordinate class or subclass of either objectionable or not objectionable; as noted above, each “classifier” is its own machine learning model).
Regarding dependent claim 4, incorporating the rejection of claim 1, ADLR further teaches wherein the training data used to train each of the ML models comprises digital content and associated ethics ratings for a plurality of locales provided from one or more of online sources, user feedback, and ethics ratings generated by members of an ethics board (only one must be shown in the art when recited in the alternative [0078] one or more classifiers are trained with one or more jurisdiction-specific corpuses…corpuses contain examples of content that has been already categorized (e.g., manually or otherwise). [0082] After being trained, the classifiers may be stored…operation 272 might be executed for maintenance or to update one or more classifiers to comply with new laws, regulations, standards, user expectations, and the like…; note that content that is manually reviewed, [0091] each human operator performing the review is a particular operator associated with a jurisdiction who has expertise for performing the review; thus each operator may also be providing feedback; interpreting the particular human operator who has expertise is a “member of an ethics board”).
Regarding dependent claim 5, incorporating the rejection of claim 1, ADLR further teaches wherein one or more of the first digital content and the second digital content includes one or more of an image, text, audio, video, and combinations thereof ([0076] electronic content can include text, images, video, audio, or any combinations thereof ( e.g. multimedia content)).
Regarding dependent claim 6, incorporating the rejection of claim 1, ADLR may not be relied upon to expressly disclose the method further comprising receiving feedback from the user, the feedback comprising a level of agreement the user has with respect to one or more ethics ratings in the set of ethics ratings. Note, however, that ADLR, as discussed in claim 1, does teach receiving feedback from a user (through FIG 21) and further teaches recalibrating and/or regenerating a classifier if necessary (see [0145-0146] because laws have changed, the corpus has changed, parameters need to be adjusted, or operator input). Further, during the manual review, the user can indicate whether content is objectionable or not by confirming the checkbox values in FIG 21 for each jurisdiction; [0187] retrain the detailed classifiers when the detailed classifiers classify content as objectionable that is later determined to not be objectionable by manual review).
MAHYAR, combined at least for the reasons discussed above, clearly teaches receiving feedback from the user, the feedback comprising a level of agreement the user has with respect to one or more {predicted} ratings in the set of {predicted} ratings (see (col 8 line 59-63) the remote server may output the predicted content rating to one or more users, and feedback indicative of the accuracy of the predicted 65 content rating may be used to improve accuracy of future predictions generated by the machine learning model).

Regarding claims 8-13 ADLR similarly teaches the non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations ([0060]  One or more computing devices, such as the type illustrated in FIG. 2, are used to execute the operating system, application programs, and software modules (including the software engines) described herein [0064] storage of computer instructions) for generating ethics ratings for digital content for specific locales (e.g. determine if content appropriate for the location), the operations comprising those analogous to those recited in claims 1-6, rejected under similar rationale.
Regarding claims 15-20, ADLR similarly teaches the computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations ([0060,0062]) for generating ethics ratings for digital content for specific locales (e.g. determine if content appropriate for the location) the operations analogous to those recited in claims 1-6, rejected under similar rationale.
Regarding dependent claim 21 (new; similarly dependent claim 22), incorporating the rejection of claim 1 (8), ADLER further teaches wherein each review ethics rating in the set of review ethics ratings comprises one of a predicted ethics rating output from a ML model in the set of ML models prior to training the ML model using user-selected ethics ratings in the set of user-selected ethics ratings (only one must be shown in the art; this is the explicit interpretation made in the rejection of claim 1; [0231] FIG 21 illustrates an exemplary user interface 1030 of the review station 108 [0232] content display panel 1032 operates to display the content 970 so that a human operator can review it [0233] jurisdiction list 1034 includes checkboxes 1036a, 1036b, and 1036c that are operable to indicate that the content is objectionable in the associated jurisdiction; made by a preliminarily-trained set of classifiers [0078-0079]; note that this is commensurate with the disclosure as originally filed [0056] As shown in FIG. 4, in some implementations, the digital content review page also displays system ratings of the digital content for each of a plurality of locales …system ratings for the digital content are automated ratings generated by the ML model(s) of the ECE platform).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/Amy M Levy/Primary Examiner, Art Unit 2179